OPINION
PER CURIAM
On August 27, 2009, John R. Demos, Jr., an inmate in Washington State, filed in the District Court for the District of the Virgin Islands a pleading in which he requested, among other things, a declaratory ruling that he is being held in violation of Article 36(b)(1) of the Vienna Convention on Consular Relations. According to Demos, his incarceration violates the Vienna Convention because he owes allegiance to “foreign power[s]” — ie., “the Vatican, and the Rothschild family of France.” Compl. at 2. The District Court dismissed the matter for lack of jurisdiction. Demos appeals.
We have appellate jurisdiction under 28 U.S.C. § 1291. We will summarily affirm the District Court’s judgment because the appeal presents “no substantial question.” 3d Cir. IOP Ch. 10.6. Demos made no showing at all to establish that a Virgin Islands District Court has jurisdiction over his purported request for declaratory relief.1

. To the extent that Demos sought some form of habeas relief, and to the extent that a certificate of appealability ("COA”) is necessary for this appeal, a COA is denied.